Citation Nr: 1515878	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-03 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for residuals of prostate cancer with urinary incontinence. 

2. Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

3. Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

4. Entitlement to service connection for a bilateral knee disability

5. Entitlement to service connection for a bilateral hip disability. 

6. Entitlement to service connection for a bilateral ankle disability. 

7. Entitlement to service connection for a bilateral foot disability. 

8. Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

These matters were previously before the Board in October 2012, at which time they were remanded for further development of the record. 

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this decision and remand, along with the Veteran's paper claims file.

The issues of entitlement to an initial evaluation in excess of 20 percent for prostate cancer residuals, entitlement to service connection for bilateral knee, hip, ankle, and foot disabilities, and entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served on land in the Republic of Vietnam during the Vietnam era, so it is presumed he was exposed to Agent Orange while there. 

2. The Veteran's peripheral neuropathy of the lower right extremity was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, to include his presumed in-service herbicide exposure, and is not shown to have manifested within one year from the date of his separation from the military. 

3. The Veteran's peripheral neuropathy of the lower left extremity was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, to include his presumed in-service herbicide exposure, and is not shown to have manifested within one year from the date of his separation from the military. 


CONCLUSIONS OF LAW

1. Service connection for peripheral neuropathy of the lower right extremity is not established. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).
 
2. Service connection for peripheral neuropathy of the lower left extremity is not established. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied. See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  A letter from the RO dated in February 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also informed the Veteran of the requirements for establishing service connection through the use of the herbicide presumption.  The letter also gave the Veteran information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  In compliance with the Board's October 2012 Remand, records from the Social Security Administration (SSA) have been obtained. The Board does not have notice of any additional relevant evidence that is available but has not been obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in January 2013, the results of which have been included in the claims file for review. The examination involved reviews of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the January 2013 VA examination and medical opinion are adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board is also satisfied as to substantial compliance with its October 2012 remand directives. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for a VA examination, which was provided in January 2013, and obtaining SSA records, which were associated with the claims file.  Finally, the remand included readjudicating the claim, which was accomplished in the March 2013 Supplemental Statement of the Case (SSOC). Thus, the Board finds that there has been substantial compliance with its remand directives. Id. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims. Therefore, no further assistance to the Veteran with the development of evidence is required.
Service Connection - General Regulations and Statutes 

To establish direct service connection, the record must contain: (1) evidence of a current disorder; (2) evidence of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110. 

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as peripheral neuropathy, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

For purposes of establishing service connection for a disorder resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam (Vietnam) during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the Veteran actually set foot within the land borders of Vietnam). 

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides. 38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, there are certain diseases that shall be service-connected even though there is no record of such disease during service.  Until recently these diseases included acute and sub-acute peripheral neuropathy. 38 C.F.R. § 3.309(e).  This regulation has now been changed to read "early-onset peripheral neuropathy."  The requirement that the neuropathy become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent remains unchanged. Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763, 54766 (September 6, 2013) (to be at 38 C.F.R. § 3.309(e)).  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365. 

Peripheral Neuropathy of the Lower Extremities

The Veteran seeks service connection for peripheral neuropathy of the lower extremities.  He specifically contends that his peripheral neuropathy stems from a howitzer (artillery) incident/explosion in-service.   

As noted above, the first element of direct service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in January 2013, the Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's service treatment records (STRs) are silent for documentation of peripheral neuropathy or its associated symptoms.  A November 1968 STR does confirm that the Veteran was "evacuated out of the field" while serving in Vietnam after coming into "contact with a 155 mm Howitzer."  The November 1968 STR shows complaints of headaches and earaches, but no injury to the lower extremities/nerves was indicated.  A DD-Form 1380 (U.S. Field Medical Card) likewise shows that the Veteran was injured in the field on October 8, 1968, while "putting [sic] in 155 howitzer."  The Veteran was noted as having a severe cut on the forehead.  An undated form submitted by the Veteran and signed by "SP 4" J.N. indicated that J.N. wanted to "recommend" the Veteran for "a purple heart award, because of injuries received during a contact mission."  There is no indication in the record that the Veteran was subsequently authorized the Purple Heart, and he is not in receipt of any awards or decorations that are otherwise indicative of combat service.  On the June 1969 separation Report of Medical History, the Veteran denied having cramps in his legs and neuritis.  The June 1969 separation Report of Medical Examination revealed a normal clinical evaluation of the lower extremities and neurological system.  His active duty ended in September 1969.  

The first post-service relevant complaint of lower extremity tingling/weakness is shown in March 1992, at which time the Veteran was hospitalized for alcohol detoxification.  Again, the Veteran's active duty ended in 1969.  This lengthy period without treatment for the disorder weighs heavily against the claim. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.

Specifically, on VA examination in January 2013, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current bilateral lower extremity radiculopathy was less likely as not (less than 50/50 probability) caused by or a result of the claimed in-service injury/event/illness.  The examiner noted that the Veteran had reported an onset of symptoms in the late 1970's (more than one year after discharge from service); that there had been no complaints relative to a possible neuropathy at the time of separation from service; and that the peripheral neuropathy was "more likely than not (greater than 50%) related to alcohol abuse."  

The Board finds the January 2013 VA examiner's opinion to be highly probative as to the issue of nexus.  Indeed, the examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  The VA examiner also included an alternative theory to address the etiology of the current peripheral neuropathy - namely, alcohol abuse.  There is no positive medical evidence to the contrary of this opinion in the claims file.  In fact, private treatment records dated throughout the 1990's likewise confirm ongoing diagnoses of peripheral neuropathy secondary to alcohol abuse (and, to a lesser extent, post-polio syndrome). See, e.g., June 1992, August 1998, February 1999 private treatment reports.  Significantly, none of the VA or private treatment records of record provide any supporting evidence for service connection.  

For all of these reasons, service connection on a direct basis is not warranted. 

With respect to the Veteran's well-documented alcohol abuse, the Board notes that VA is prohibited by statute, 38 U.S.C.A. §§ 1110 and 1131, from paying compensation for a disorder that is a result of the Veteran's own alcohol or drug abuse.  The only exception is when a Veteran's alcohol or drug abuse disorder is secondary to or is caused or aggravated by a primary service-connected disability, then the Veteran may be entitled to compensation. See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  In this case, the Veteran has not asserted that his alcohol abuse is secondary to a service connected disability, and the evidence in the record does not otherwise establish that his alcohol abuse was secondary to, or is caused or aggravated by a primary service-connected disability.  Accordingly, service connection is not warranted on this basis either. 

Regarding in-service herbicide exposure, the Veteran's DD-214 Form documents that he served on land in Vietnam during the Vietnam era.  As such, his exposure to Agent Orange is conceded. 38 U.S.C.A. § 1116(f).  The Board observes that early-onset peripheral neuropathy is among the diseases presumed to be associated with herbicide exposure, but the neuropathy must have become manifest to a degree of 10 percent or more within one year of the Veteran's last in-service exposure.  The medical evidence and the Veteran's own description of symptoms does not meet this definition.  Again, the Veteran reported an onset of lower extremity neurological symptoms in the late 1970's, at the earliest, and peripheral neuropathy of the lower extremities was not diagnosed until 1992. See also January 2013 VA Examination Opinion.  At that time, it was specifically attributed to alcohol abuse.  The Veteran left Vietnam in 1968.  As such, his current neurological disability does not fall into the regulatory definition of early-onset neuropathy that manifests to a degree of 10 percent or more and therefore, service connection for this disability cannot be presumed based on herbicide exposure. See 78 Fed. Reg. 54,763 -54, 766 (September 6, 2013).

The Veteran may still establish service connection for his neurological disability by showing that the disorder is in fact causally linked to Agent Orange exposure. See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this case, however, no medical professional has ever rendered such an opinion.  Notably, not even the Veteran, himself, has asserted that the current neurological disability is the direct result of herbicide exposure.  Thus, service connection for bilateral lower extremity peripheral neuropathy as due to his presumed in-service herbicide exposure must be denied on this basis, too.  

With respect to continuity of symptomology/Walker, significantly, the Veteran has not endorsed continuous neurological symptomatology since his military service.  (Emphasis added).  Again, STRs do not show that the Veteran developed a chronic peripheral neuropathy disorder during his active military service.  The STRs do not document any complaints of, or treatment for peripheral neuropathy or its associated symptoms.  Additionally, when the Veteran was first treated post-service in 1992, he did not report experiencing tingling/weakness in his extremities since his active military service, or any incident therein.  As stated above, during his January 2013 VA examination, the Veteran reported an onset of symptoms in the late 1970's.  In a March 2001 private treatment report, the Veteran stated that his leg pain began approximately 10 years prior (i.e., 1991).  Accordingly, neither the lay nor medical evidence of record documents continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the evidence does not establish a "chronic disorder." 38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's peripheral neuropathy claims cannot be granted on this theory of entitlement.

Additionally, the Veteran is not entitled to presumptive service connection for peripheral neuropathy of the bilateral lower extremities under the provisions of 3.309(a).  As stated above, the earliest post-service medical treatment records are dated from 1992, and the Veteran was separated from the active duty in 1969.  No diagnosis of peripheral neuropathy was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. Id.

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case (whether the current peripheral neuropathy is related to any in-service injury/event), this issue falls outside the realm of common knowledge of a layperson. See Jandreau, 492 F.3d at 1377 n.4.  Specifically, the Board notes that the Veteran is not competent to diagnose the cause of neurologic disabilities as such involves a complex medical question involving an internal physical process and is thus beyond the capability of lay observation. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his lower extremity peripheral neuropathy to his active military service have been presented.  The VA examiner considered the Veteran's lay assertions in forming his medical opinions, but ultimately found that the Veteran's current neurological disability was due to alcohol abuse and was not related to his active military service.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.

For the reasons set forth above, the Board finds that the Veteran's lay statements concerning etiology are neither competent, nor credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of the current claim, is unfavorable to the claim for service connection for peripheral neuropathy of the lower extremities. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable. Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is not warranted.




ORDER

Entitlement to service connection for right lower extremity peripheral neuropathy is denied. 

Entitlement to service connection for left lower extremity peripheral neuropathy is denied.


REMAND

1. Increased Rating - Residuals of Prostate Cancer

In an August 2008 rating decision, the RO granted service connection for adenocarcinoma of the prostate, in remission with brachytherapy (claimed as prostate cancer with residual pain, burning when urinating, and malaise).  A 20 percent evaluation under Diagnostic Code 7528, effective January 11, 2008.  The Veteran was last afforded a VA examination in connection with his prostate cancer residuals in June 2008.  Since that time, private treatment records show ongoing complaints of urinary urgency, dysuria (rarely), nocturia (2 to 3 times per night), urge incontinence and the use of Flomax. See, e.g., private treatment records, Dr. C.T.C., 2008-2009.  The Veteran also reported the use of absorbent pads/materials, although it is unclear whether these absorbent materials were/are being used for the service-connected prostate cancer residuals, fecal incontinence, or both. 

When, as here, the evidence suggests that a claimant's service-connected disability may have changed in severity since the prior examination, a new examination is required to evaluate the current degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).

Accordingly, the issue of entitlement to a higher initial rating for residuals of prostate cancer must be remanded in order to afford the Veteran new and contemporaneous VA examination to assess the current severity of his service-connected prostate cancer residuals. 

2. Service Connection - Bilateral Feet, Ankles, Hips, and Knees

The Veteran has contended that he injured his feet, ankles, hips, and knees in a "combat" or "blast" explosion during active duty service in the Republic of Vietnam.  A November 1968 service treatment record indicates that the Veteran was evacuated out of the field (in Vietnam) after coming into "contact with a 155 mm howitzer."  Headaches and earaches were reported at that time.  A DD-Form 1380 (U.S. Field Medical Card) likewise indicated that the Veteran was injured in the field on October 8, 1968, while "putting [sic] in 155 howitzer."  The Veteran was noted as having a severe cut on the forehead.  An undated/unsigned form shows that the Veteran was recommended for a "purple heart award, because of injuries received during a contact mission."  There is no indication in the record that the Veteran was subsequently authorized the Purple Heart. See DD Form 214.  

Pursuant to the Board's October 2012 remand, the Veteran was afforded VA examinations to determine the nature and etiology of his claimed bilateral ankle, feet, hip, and knee disabilities.  Those examinations were conducted in January 2013.  VA physical examination/radiological studies confirmed the following: bilateral osteoarthritis of the knees; left knee meniscal tear (Note: the Veteran reported undergoing arthroscopic surgery by a private physician in approximately 2012, but no such records are contained in the claims file); possible early aseptic necrosis of the hips; tendinopathy of the left Achilles' tendon; right Achilles' spur; right old calcaneal fracture (and probable medial ankle instability); and arthralgia of the feet, hips, and ankles.  

The January 2013 VA examiner concluded that it was less likely than not that any current orthopedic signs, symptoms, or x-ray abnormalities included in the VA examination report, were related to any injury during his military service. Specifically, the examiner stated, "Although the Veteran reports being hospitalized for 2 weeks in October 1968 at the time of being thrown from the blast of howitzer, no mention of the hospitalization is made in the Veteran's service records."  The examiner goes on to state that the Veteran "does not remember a specific orthopedic injury."  

The Board recognizes that clinical/hospitalization records are often kept separate from other service treatment records. The Board finds that a specific request should be made to obtain clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent. 38 C.F.R. § 3.159(c)(2) (2014).  If any clinical/hospitalization records showing treatment for feet, ankles, hips, and knee injuries are associated with the file, then an addendum opinion should be obtained from the January 2013 VA examiner. 

3. TDIU 

With regard to the Veteran's claim for TDIU, service connection is currently in effect for bilateral hearing loss, rated as 70 percent disabling; fecal incontinence, rated as 60 percent disabling; adenocarcinoma of the prostate, in remission, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and coronary artery disease, rated as 10 percent disabling.  His combined disability evaluation is 90 percent.  He meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  

To date, the Veteran has not been afforded a VA examination to determine what effect his service-connected disabilities have on his ability to work. Friscia v. Brown, 7 Vet. App. 294 (1994).  Thus, an appropriate examination must be conducted on remand. 

The claim for increased rating for residuals of prostate cancer, as well as the service connection claims, are "inextricably intertwined" with the TDIU claim. Harris v. Derwinski, 1 Vet. App. 181 (1991).


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if has received any VA, non-VA, or other medical treatment for his prostate cancer residuals and claimed disabilities of the hips, ankles, feet, and knees, that is not evidenced by the current record.  

Specifically, any records of VA treatment dated prior to May 2008, and since September 2009, should be obtained and associated with the claims file. 

The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  Thereafter, obtain these records and associate them with the claims folder.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Contact the NPRC or any other appropriate custodian and specifically request service clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent for injuries sustained from "contact with a 155 mm howitzer" in 1968.  If such records are nonexistent or unavailable, the record should be annotated to reflect this.

3. Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected residuals of prostate cancer disability.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner, and the examination report should reflect that review of the record was accomplished. 

The examiner must identify the current nature and severity of all of the manifestations of the Veteran's service-connected residuals of prostate cancer.  In this regard, the examiner should detail the nature and severity of any renal dysfunction and urine dysfunction, to include urine leakage, urinary frequency, and obstructed voiding, found to be present.  The examiner should also describe the impact that the Veteran's residuals of prostate cancer have on his daily functions and employment.

All opinions expressed must be accompanied by supporting rationale.

4. If, and only if, additional service clinical/hospitalization records showing treatment for feet, ankles, hips, and/or knee injuries are associated with the file, then obtain an addendum to the January 2013 VA opinion by the same examiner or another qualified examiner.  In light of the additional relevant evidence, the examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any current disabilities of the bilateral knees, hips, ankles, and/or feet are etiologically related to an incident of the Veteran's military service.  

A complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, including records from the Social Security Administration and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

The examiner should discuss the functional impairment caused by the Veteran's service-connected disabilities on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

6. After the above actions have been completed, readjudicate the Veteran's claims of entitlement to an initial higher rating for residuals of prostate cancer, entitlement to service connection for a bilateral hip disability, a bilateral knee disability, a bilateral foot disability, and a bilateral ankle disability, and entitlement to a TDIU rating.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


